Citation Nr: 1105798	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-07 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable rating) for left ear 
hearing loss.

2.  Entitlement to in increased rating for residuals of a chest 
wound, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1953 to February 1955. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Boston, Massachusetts 
(RO).  In that rating decision, the RO denied compensable 
evaluations for left ear hearing loss and residuals of chest 
wound. 

In a February 2008 rating decision, the Veteran was awarded an 
increased 10 percent evaluation for residuals of a chest wound, 
effective from February 17, 2006 and in a November 2010 rating 
decision, he was awarded a separate noncompensable evaluation for 
nerve irritation with spasm and localized pain, left chest, 
effective from February 17, 2006.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less than 
the maximum available benefit is awarded.  AB vs. Brown, 6 Vet. 
App. 35 (1993).  As such, the claim for an increased evaluation 
for residuals of a chest wound remains before the Board.  

In September 2009, the Board remanded the matters on appeal for 
additional development.  The Agency of Original Jurisdiction 
(AOJ) was instructed to obtain any identified outstanding records 
of pertinent treatment and to provide the Veteran with a new VA 
examination to evaluate the severity of the residuals from his 
chest wound.  Since the requested development has been completed, 
no further action to ensure compliance with the remand directive 
is required.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.   The Veteran has no worse than Level I hearing in the right 
ear (non-service connected) and Level I hearing in the left ear. 

2.  The residuals of the chest wound are manifested by no more 
than a moderate injury to Muscle Group XIII.  There is x-ray 
evidence of a small foreign body in the anterior of the chest 
wall cavity, but there is no evidence of involvement in more than 
one muscle group, or indication of loss of deep fascia, muscle 
substance, and normal firm resistance of muscles compared with 
sound side.

3.  The Veteran has been assigned a separate noncompensable 
evaluation for nerve irritation at the site of the shrapnel 
wound.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating have not 
been met for the Veteran's left ear hearing loss.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2010).

2.  The criteria for an evaluation in excess of 10 percent for 
residuals of a chest wound have not been met.  38 U.S.C.A. § 
1155, (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.56, 4.71a, Diagnostic Codes 5201, 5319, and 38 
C.F.R. § 4.124a, Diagnostic Code 8411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.   VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

These VCAA notice requirements apply to all elements of a claim 
for VA benefits, so VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Here, the record reflects that VA provided the Veteran with the 
notice required under the VCAA on how to substantiate his claims 
in a March and June 2006 letters, prior to the initial 
adjudication of the claims.  By way of a July 2007 letter, VA 
informed the Veteran of rating criteria and effective date 
provisions that are pertinent to the appellant's claim regarding 
service connection.  

The United States Court for Veterans Appeals (veteran's court or 
court) had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazques-
Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the veteran's court's decision) were not 
disturbed by the Federal Circuit's decision. 

The March and June 2006 letters told the Veteran that evidence of 
worsening was needed to substantiate the claims for increase.  
The July 2007 letter told the Veteran that evidence of the impact 
of the disabilities on employment could substantiate entitlement 
to a higher disability rating.  The 2006 and 2007 letters told 
him that VA used a schedule for rating disabilities and informed 
him of where the schedule was published; thereby informing him 
that ratings were assigned on the basis of diagnostic codes.  The 
letters also listed examples of the evidence that could 
substantiate the claims.

Although the July 2007 notice was sent after the initial 
adjudication, the timing error was cured by readjudication of the 
claim in a November 2010 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran.

VA also has a duty under the VCAA to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has made 
reasonable efforts to obtain any available pertinent records as 
well as all relevant records adequately identified by the 
Veteran.

VA has made reasonable efforts to obtain relevant record 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file consist of the Veteran's post-service medical 
records, and other pertinent documents discussed below.  

The record does not contain any post-service treatment records.  
Although the Veteran reported that he sought treatment at the VA 
Medical in Boston, the only records that the AMC was able to 
obtain from that facility were the compensation examination 
reports.  The Veteran has not identified any other facility where 
he received treatment for his disabilities.  See report of 
contact dated November 2010.

Additionally, the Veteran was provided with VA examinations in 
April 2006, June 2006, and October 2010, in conjunction with his 
claims.  The VA examination reports are adequate for VA 
adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  

The Board has considered that the most recent VA audiological 
examination report from April 2006 is almost five years old.  
Here, the Veteran has not asserted nor does the additional 
medical evidence of record indicate that his left ear hearing 
loss has worsened to warrant a new examination.  Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007) (holding that the mere passage 
of time does not trigger a duty to provide a new examination, 
rather the duty is only triggered when there is evidence of a 
change since the last examination).  Therefore, the Board finds 
that the April 2006 VA audiological examination is adequate to 
support a decision on appeal for an increased rating at this 
time.

The United States Court of Appeals for Veterans Claims (Court) 
has held that in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  While not 
argued by the Veteran or his representative, the Board notes that 
the April 2006 VA audiological examination report documents the 
Veteran's complaints of difficulty sleeping at night because of 
his tinnitus, but the Veteran failed to mention any complaints 
regarding his left ear hearing loss, other than it has declined.  
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

While the VA examiners did not fully discussed the functional 
effects caused by the Veteran's left ear hearing loss disability, 
there is no indication in the record that it would amount to 
functional effects are beyond the criteria considered under the 
regular schedular standards so as to warrant a referral for an 
extraschedular rating under 38 C.F.R. § 3.321.  The Board finds 
that any failure on the part of the VA examiner to fully discuss 
the functional effects caused by the Veteran's claimed disability 
would amount to harmless error.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Increased Rating Criteria 

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule for 
Rating Disabilities found in 38 C.F.R. Part 4. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In cases involving a claim for an increased rating, VA's primary 
focus is upon the current level of disability.  This will include 
a review of medical and lay evidence of record beginning one year 
prior to the time Veteran requested an increased rating.  VA will 
also review the history of the Veteran's disability in order to 
ensure that the decision regarding the current disability rating 
accounts for all the prior treatment and the severity of the 
disorder.   Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Staged ratings are; however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  This practice is known as 
"staged" ratings.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Any reasonable doubt will be resolved in 
favor of granting the Veteran's claim.  38 U.S.C.A. § 5107; Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 
3.102. 

Left Ear Hearing Loss 

The appropriate evaluation for hearing impairment is determined 
under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating 
Schedule provides a table for rating purpose (Table VI) to 
determine a Roman numeral designation (I through XI) for hearing 
impairment, based on testing (by a state-licensed audiologist), 
including pure-tone threshold average and speech discrimination 
(Maryland CNC test).  38 C.F.R. § 4.85 (b).

In circumstances where an examiner certifies that the use of the 
speech discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
where there is an exceptional pattern of hearing impairment as 
defined under 38 C.F.R. § 4.86, then Table VIa will be used to 
determine the Roman numeral designations (I through XI) for 
hearing impairment based only on pure-tone threshold average.  
38 C.F.R. § 4.85(c).  

One exceptional pattern of hearing impairment occurs when the 
pure-tone thresholds in each of the four frequencies (1K to 4K 
Hertz) are 55 decibels or greater.  Another occurs where the 
pure-tone threshold at 1K Hertz is 30 decibels or less, and the 
threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. 
§ 4.86(a), (b).  The Board finds that neither of those exceptions 
is applicable to the Veteran's claim, and he has not contended 
otherwise.  As such, Table VIa will not be used to determine the 
severity of the Veteran's left ear hearing impairment.  

Once the Veteran's hearing impairment is determined by the 
numeral designations according to Table VI, then Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designation for hearing impairment of each ear.  The 
percentage evaluation is found on Table VII by intersecting the 
horizontal row appropriate for the numeric designation for the 
ear with the better hearing and the vertical column appropriate 
to the numeric designation level for the ear with the poorer 
hearing.  38 C.F.R. § 4.85(e). 

In the situation where service connection is only in effect for 
hearing loss in one ear, but not the other ear, to determine the 
percentage evaluation from Table VII, the non-service connected 
ear will be assigned a Roman Numeral designation for hearing 
impairment of I, unless the provisions of 38 C.F.R. § 3.383, 
special considerations for paired organs and extremities, apply.  
38 C.F.R. § 4.85 (f).  

Under the provisions of 38 C.F.R. § 3.383¸ compensation is 
payable for the combination of service-connected and non-service 
connected disabilities, including hearing loss,  as if both 
disabilities were service-connected as long as the non-service 
connected disability is not the result of the Veteran's own 
willful misconduct and it meets the criteria for hearing 
disability as defined under 38 C.F.R. § 3.385. 

Pursuant to VA regulations, impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory threshold for at least three of the 
frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 
decibels or greater; or when speech recognitions scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's hearing impairment was last evaluated in April 
2006.  At the time of that examination, the report reveals pure-
tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as 
follows: 20, 15, 5, and 35 decibels in the right ear; and 20, 20, 
35, and 55 decibels in the left ear.  Pure-tone threshold 
averages were 19 in the right ear and 33 in the left ear.  

The Maryland CNC speech recognition testing revealed speech 
recognition abilities were 98 percent in the right ear and 96 
percent in the left ear.  The Veteran was diagnosed as having 
normal hearing on the right and mild to moderately severe 
sensorineural hearing loss on the left.  

The Veteran does not meet the criteria for hearing impairment as 
defined under 38 C.F.R. § 3.385 on the right, and he does not 
have an exceptional pattern of hearing impairment on the left.  
See 38 C.F.R. §§ 4.85, 4.86.  As such, the Veteran's non-service 
connected right ear will be assigned a Roman Numeral designation 
for hearing impairment of I, and Table VI will be used to 
determine the severity of the Veteran's hearing impairment.  Id.  

Applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing 
loss scores, his right ear qualified as Level I (non-service 
connected hearing impairment), and his left ear also qualified as 
Level I (puretone threshold average of 33 decibels, speech 
recognition score of 96 percent).

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not 
meet the criteria for a compensable evaluation, as the evaluation 
indicated at the intersection of the column for Roman numeral I 
for the poorer ear, and the column for Roman numeral I for the 
better ear.  There is no objective evidence that he meets the 
criteria for a compensable rating.  Although the Veteran has 
indicated that his hearing is worse than the criteria associated 
with a noncompensable evaluation, the rating criteria for hearing 
loss, as addressed above, requires the mechanical application of 
rating criteria to objectively-obtained audiometric testing 
results.

The current noncompensable evaluation is reflected by the medical 
evidence on record, and there is no indication in the evidence of 
record that suggests that the Veteran's left ear hearing 
disability has worsened since the April 2006 VA examination 
report.  Therefore, the Board finds that the Veteran's claim for 
a compensable evaluation cannot be granted.

Finally, the Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the period 
of this appeal; therefore, "staged" ratings are not warranted.  
38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, 
the evidence of record does not indicate that the Veteran's 
symptomatology has worsened to a level that warrants a 
compensable rating at any point during this period.  The evidence 
is against the grant of a compensable schedular rating for left 
ear hearing loss at any time during the appeal period.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2010).

Residuals of Chest Wound 

The Veteran claims entitlement to an evaluation in excess of 10 
percent for residuals of chest wound.  The Veteran complains of 
muscle spasms and periodic pain in the upper left area of his 
chest, where he sustained a small fragment wound.  The Veteran 
reports that he experienced increased symptoms of pain when he 
moves his upper body, such as using his arms to climb a ladder, 
bending over, coughing, or sneezing.   

The Veteran's chest wound residuals are currently rated as 10 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5319.   
That diagnostic code rates injury to Muscle Group XIX.  That 
muscle group supports and compresses the abdominal wall and 
thorax, and controls flexion and lateral motions of the spine, 
and synergists in strong downward movements of the arm.  Under 
Diagnostic Code 5319, a 10 percent evaluation is assigned for a 
moderate disability; a 30 percent disability evaluation is 
warranted for a moderately severe disability.  A 50 percent 
evaluation is provided for a severe disability.

The criteria for determining how to classify a muscle injury are 
set forth in 38 C.F.R. § 4.56.  The criteria consist of the type 
of injury, the history and complaints, and the objective 
findings.  For VA purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

For purpose of the present case, the criteria of moderate, 
moderately severe, and severe are pertinent.  Under the rating 
criteria, the type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound of 
short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history with 
regard to this type of injury should include service department 
evidence or other evidence of in-service treatment for the wound 
and consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Objective findings should 
include entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue and some 
loss of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(i)-(iii).

The type of injury associated with a moderately-severe disability 
is through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history with regard to this type of 
injury should include service department record or other evidence 
showing hospitalization for a prolonged period for treatment of 
wound consistent complaint of cardinal signs and symptoms of 
muscle disability and, if present, evidence of inability to keep 
up with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating track of missile 
through one or more muscle groups, indicating loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared with sound side.  38 C.F.R. § 4.56(d)(3) (i)-(iii). 

The type of injury associated with a severe disability of muscles 
is a through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding and 
scarring.  A history with regard to this type of injury should 
include service department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the wound 
and evidence of consistent complaint of cardinal signs or 
symptoms of muscle disability, which would be worse than that 
shown for moderately severe injuries, and, if present, an 
inability to keep up with work requirements.  Objective findings 
should include ragged, depressed and adherent scars, indicating 
wide damage to muscle groups in the missile track, indicating 
loss of deep fascia or muscle substance, or soft flabby muscles 
in the wound area.  Muscles would swell or harden abnormally in 
contraction.  38 C.F.R. § 4.56(d)(4) (i)-(iii).

If they happen to be present, the following would also be signs 
of severe muscle injury: (A) x-ray evidence of minute multiple 
scattered foreign bodies indicating intramuscular trauma and 
explosive effect of missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 
4.56(d)(4)(iii). 

A review of the Veteran's service treatment records shows that in 
June 1953, the Veteran sustained fragment wounds to his left 
upper chest region.  The wounds resulted from the muzzle blast of 
a 60mm mortar shell.  The Veteran underwent general surgery for 
the wounds.  X-ray film at that time revealed that the shrapnel 
did not penetrate his lung.  There was also no evidence of artery 
or nerve involvement.  After being hospitalized for a day, the 
Veteran was discharged back to active duty and he completed the 
remainder of his term of service.

A February 1955 physical examination report prior to separation 
showed the Veteran had small pitted scars on the left anterior 
chest from shell fragments.  It was noted that there were still 
small scattered pieces of shell fragment located in his anterior 
chest area.  

A July 1957 VA examination report shows that the Veteran had an 
1/8th an inch scar on the left anterior pectoral that was non-
adherent and non-tender.  The examiner reviewed a June 1955 chest 
x-ray film and determined that the Veteran had a small "comma-
shaped" foreign body of metallic density measuring about 4mm by 
2mm overlying the poster lateral aspect of the left sixth rib.  
At that time, it was unknown whether the foreign body fragment 
was within or outside of the chest cavity.  An October 1957 chest 
fluoroscopy revealed that the foreign body fragment lies within 
the chest wall anteriorly, but it was not in the lung.  

The Veteran filed a claim for a higher evaluation for his 
disability in February 2006.  He has been afforded two VA 
examinations in conjunction with his claim.  A June 2006 VA 
examination report shows that the Veteran complained of periodic 
pain in his chest, precipitating with activities such as climbing 
a ladder or using his upper extremities.  The Veteran reported 
that while the pain was an "annoyance", it did not interfere 
with his occupation, except that he needed to carefully hold the 
rungs of the ladder if he had an attack of discomfort.  The 
Veteran further reported that the prescription treatment he takes 
for prostate cancer has changed the dimension of his chest, which 
has caused an increase of discomfort he feels in his chest.  

Physical examination revealed that the Veteran had a stable, non-
tender scar measuring 1.2 cm by 1 cm over the third rib at the 
midscapular line or slightly lateral to that.  There was evidence 
of slight fullness in the subcutaneous tissue measuring about 2cm 
by 3cm, but it was unattached to the overlying skin and the 
underlying bone.  There was minimal pigmentation change to the 
skin of the scar.  The chest in that area was not deformed.  The 
examiner found that the Veteran had full range of motion in his 
left shoulder, with abduction to 180 degrees, forward flexion to 
170 degrees, internal rotation to 85 degrees, and external 
rotation to 85 degrees.   X-ray film revealed a very small 
metallic fragment overlying about the third rib. The examiner 
diagnosed the Veteran with residual of shrapnel wound to the left 
anterior chest. 

The Veteran was next afforded a VA examination in October 2010.  
In that examination report, it was noted the Veteran complained 
of muscle spasms and periodic pain in the area of the shrapnel 
wound.  He reported that his symptoms are aggravated when he 
engages in activities that require the use of his arms.  The 
Veteran further reported a mild increase in frequency of his 
chest symptoms due to the side affects (breast enlargement) 
associated with the prescription treatment for his prostate 
cancer.  On physical examination, the examiner was unable to 
observe objective findings of pain or muscle spasms.  There was 
no evidence of palpable subcutaneous mass underneath the shrapnel 
scar.  The Veteran had normal strength throughout and his 
coordination was normal.  The Veteran's reflexes were 1+ 
throughout and his sensation was normal to slight.  There was no 
evidence of numbness or tingling effect at the site of the scar.  
The examiner found that the Veteran's periodic muscle spasms and 
pain were secondary to nerve irritation caused by residuals of 
the shrapnel wound.  The examiner opined that the Veteran's 
symptoms were mild.  

The record does not contain any post-service treatment records.  
Although the Veteran reported that he sought treatment at the VA 
Medical in Boston, the only records obtained from that facility 
were the compensation examination reports.  

For compensable muscle group injuries that are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55.  In this case, 
there is no evidence of involvement of muscle groups other than 
Muscle Group 5319.

From the in-service treatment records, it is apparent that the 
wound was not through and through.  The injury was described as 
not penetrating.  He was treated and released on the same day and 
no operations were performed.  There were not consistent 
complaints of the cardinal signs of muscle injury.  There is no 
evidence that the Veteran's injury included prolonged infection.  
Rather, the Veteran was only hospitalized for a day before being 
discharged to duty.  There is also no evidence of intramuscular 
scarring.  The day following the Veteran's injury it was 
described as asymptomatic.  He was able to remain on duty until 
the termination of his active service more than a year and a half 
later and there are no indications that he sought treatment or 
voiced complaints related to the chest wound.  On his examination 
for separation from service, the Veteran apparently reported 
complaints only related to his hearing and the only pertinent 
finding were small pitted scars in the anterior chest.  

Examinations since service have consistently shown no loss of 
deep fascia, muscle substance or weakness.  There is x-ray 
evidence that a small fragment remain in the anterior of the 
chest wall cavity above the third rib.  

While there was no evidence of arterial or nerve involvement at 
that time of the injury, the October 2010 VA examiner found that 
the Veteran has nerve irritation secondary to the fragment wound 
injury.  The Veteran has a residual non-tender, stable scar on 
the left upper chest measuring 1.2 cm by 1 cm.  There is no 
evidence of adherence of the scar to the underlying tissue or 
bone.  The Veteran had normal muscle strength and full range of 
motion in his left shoulder.  The Veteran reports symptoms of 
muscle spasms and pain with use of his upper extremities and 
while at rest.  

A review of the post-service treatment records shows consistent 
complaints of cardinal signs and symptoms of muscle disability in 
chest, including pain and muscle spasm.  See 38 C.F.R. § 4.56(c).  
Although the injury does not prevent the Veteran from being 
employed, the Veteran has credibly stated that the muscle injury 
does become symptomatic when he engages in activities that 
require the use of his upper extremities, such as climbing 
ladders.  

Under the criteria found at 38 C.F.R. § 4.56 (and identified 
above), the Veteran's service-connected residuals of chest wound 
are no more than "moderate" muscle damage.  As such, the 
Veteran's disability does not warrant an evaluation in excess of 
10 percent under Diagnostic Code 5319.  See 38 C.F.R. § 4.73.  
The record shows that he did not have an injury or residuals as 
described in the criteria for a disability that is "moderately-
severe" or "severe" muscle damage.  

The evidence does not suggest that the Veteran's damaged upper 
left chest muscles have atrophied over the years since the 
Veteran's active service as might be suggestive of a moderately-
severe muscle injury.  None of the service or post-service 
medical reports characterized the wound as requiring debridement 
or involving prolonged infection. The June 2006 VA examiner 
observed that the Veteran had full range of motion in his left 
shoulder and the October 2010 VA examiner found that there was 
objective evidence of normal strength throughout that muscle 
group.  Although there is x-ray evidence of a foreign body in the 
anterior of the chest wall cavity, the October 2010 VA examiner 
opined that it caused no more than mild symptomatology.  Finally, 
the medical records only indicate that there is one residual scar 
on the Veteran's chest.   As such, symptoms reflecting a 
"moderately-severe" or "severe" muscle injury pursuant to 
Diagnostic Code 5319 are not shown, and the corresponding higher 
ratings are not warranted.

The "moderate" rating takes into consideration the functional 
loss due to pain and muscle spasms under 38 C.F.R. §§ 4.40 and 
4.45.  The evidence shows that disability is manifested by 
subjective complaints of pain at the wound site without any 
associated limitation of motion.  When considering additional 
functional loss, however, an evaluation in excess of a 
"moderate" muscle injury is not warranted.  The Veteran has 
provided credible reports that his muscle injury causes him 
periodic pain, which impairs his movement during flare-ups; 
however, he did not characterize these episodes as constant.  
Additionally, the Veteran reported that he could continue to 
perform activities of daily living and work.  Further, on 
objective physical examination in June 2006, the Veteran 
demonstrated full range of motion in his left shoulder and in 
October 2010, he demonstrated normal muscle strength in his left 
shoulder.  A disability rating equating "moderately-severe" or 
"severe" muscle injury is not warranted for the disability 
manifested by the residuals of a chest wound.  See 38 C.F.R. 
§ 4.56.

The Veteran has been awarded a separate noncompensable evaluation 
for nerve irritation as residual of the chest wound under 
criteria associated with Diagnostic Code 8411 (neuralgia of the 
eleventh cranial nerve that affects motor function of the 
trapezius muscles).  See 38 C.F.R. § 4.124a.  Under Diagnostic 
Code 8411, an incomplete, moderate paralysis warrants a 10 
percent evaluation, an incomplete, severe paralysis warrants a 0 
percent, and complete paralysis warrants a 30 percent evaluation.  
Id.  

Although the AMC awarded service connection for nerve irritation 
that included his complaints of spasms and localized pain; 
separate ratings cannot be provided for muscle damage and 
peripheral nerve damage at the same body part.  38 C.F.R. 
§ 4.55(a) (2010).  It might be argued that the rating under 
Diagnostic Code 8411 is not for a peripheral nerve, but assuming 
arguendo that this was correct, the symptomatology overlaps with 
that of the muscle injury and includes the same complaint of pain 
and spasm.  Evaluation of the same disability under multiple 
diagnostic codes is prohibited.  38 C.F.R. § 4.14 (2010).

A question arises as to whether the Veteran would be entitled to 
higher rating on the basis of the nerve injury than for the 
muscle injury.  The Board must answer this question in the 
negative.  Neuralgia is to be rated as at most moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2010).  Neuritis not 
manifested by organic changes such as loss of reflexes, muscle 
atrophy, sensory disturbances or constant pain that is at times 
excruciating is to be rated as no more than moderate incomplete 
paralysis.  38 C.F.R. § 4.122 (2010).  

In addition when the involvement of a nerve is wholly sensory, 
the rating should be for the mild or at most moderate level.  
38 C.F.R. § 4.124a, Schedule of Ratings for Disease of the 
Peripheral Nerves (2010).  The rating for moderate incomplete 
paralysis under Diagnostic Code 8411 is 10 percent.  Hence, a 
higher rating would not be warranted given the current 
symptomatology.

It is also true that the Veteran has a scar as the residual of 
his injury.  A separate rating could be available if the scar was 
compensably disabling.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
The Veteran's scar does not involve the head, face or neck; and 
is not tender or painful on examination.  On the June 2006 
examination the scar was 1.2 cm. by 1 cm.  It did not involve an 
area involving 77 square cm. or more.  It is not unstable.  As 
such, it does not meet the criteria for a compensable rating.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (for claims before 
October 23, 2008).

The Board has considered assigning staged ratings.  At no time 
during the period in question has the service-connected 
disability been manifested by symptoms so severe as to even 
approximate the criteria for even higher rating than the one 
currently assigned.  Accordingly, staged ratings are not 
warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's hearing loss is manifested by diminished hearing 
thresholds with complaints of difficulty hearing.  These symptoms 
are contemplated in the rating criteria.  Similarly the chest 
wound is manifested by an essentially symptomatic scar, and 
complaints of pain and spasm with a disability that has been 
evaluated by medical professionals as mild.  This symptomatology 
is also contemplated in the rating criteria.  Hence, further 
consideration of an extraschedular evaluation is not warranted.

In evaluating the Veteran's claims, the Board has considered the 
doctrine of reasonable doubt, but as discussed above, the 
evidence is not so evenly balanced as to give rise to reasonable 
doubt and the claims must be denied.  38 U.S.C.A. § 5107(b).







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable evaluation for left ear hearing loss 
is denied. 

Entitlement to an evaluation in excess of 10 percent for 
residuals of a chest wound is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


